Citation Nr: 0931488	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  02-18 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to an increased rating for residuals of 
fractures of the left and right rami of the mandible and left 
zygoma, including partial paresthesia, left maxilla, 
currently evaluated as 10 percent disabling. 

2. Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, spouse, and J.R.



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to July 1963. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO). 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in June 2006. A 
transcript of this hearing is of record and associated with 
the Veteran's claims folder. 

The case was remanded in October 2004, October 2006, and 
October 2008, for further development of the record. 

The issue of TDIU being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's residuals of fractures of the left and right 
rami of the mandible and left zygoma, including partial 
paresthesia, left maxilla, are productive of no more than 
incomplete and moderate impairment.




CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals, fractures of the left and right rami of the 
mandible and left zygoma, including partial paresthesia, are 
not approximated. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8205 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007).  Effective May 30, 2008, VA amended its regulation to 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
previously stated that VA will request the Veteran to provide 
any evidence in the Veteran's possession that pertains to the 
claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the Veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the Veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in November 2008. 

In this case, the required VCAA notification was provided in 
a November 2008 letter. In Vazquez-Flores v. Peake, 22 Vet. 
App. (2008), it was held in part that if the Diagnostic Code 
under which the Veteran is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the Veteran demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the Veteran's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the Veteran. Additionally, the Veteran must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the Veteran's claim, the Veteran 
received notice in November 2008 as to evidence he should 
provide VA to substantiate his claim. He was advised that he 
should provide information as to how his disability had 
worsened in severity, and the types of medical treatment 
received as a result of the condition. He was advised that he 
could submit statements from his doctors discussing his 
disabilities' symptoms, and statements from people who have 
witnessed how the Veteran's disability affects him. In the 
November 2008 VCAA letter, he was told that VA could assist 
him in obtaining medical records, employment records, and 
records from other Federal agencies, to include the Social 
Security Administration. 

In May 2009, the Veteran was issued a Supplemental Statement 
of the Case (SSOC) which included the schedular disability 
rating criteria and readjudicated the claim. 

VA has a duty to assist the Veteran in the development of the 
claim. This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this 
case, VA has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes VA medical evidence, a VA examination, and 
statements from the Veteran. There are no known additional 
records or information to obtain. The Veteran was offered a 
hearing in connection with the claim, and testified at a 
Travel Board hearing in July 2006. As such, the Board finds 
that the record as it stands includes sufficient competent 
evidence to decide the claim. See 38 C.F.R. § 3.159(c)(4). 
Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with his claim. 


Increased Rating

The Veteran maintains that his residuals of fractures of the 
left and right rami of the mandible and left zygoma, 
including partial paresthesia, are more severe than the 
current evaluation reflects. 

Having carefully considered the claim in light of the record 
and the applicable law, the Board provided the opinion that 
an increased rating for of fractures of the left and right 
rami of the mandible and left zygoma, including partial 
paresthesia is not warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran. 38 C.F.R. § 
4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Service connection for residuals of fractures of the left and 
right rami of the mandible and left zygoma, along with 
residuals of fractures of the left ulna and right medial 
malleolus, were granted service connection and an initial 100 
percent convalescent rating from July 1963. By rating 
decision of March 1964, the convalescent rating was reduced 
and the Veteran's conditions were separated. His residuals of 
fractures of the left and right rami of the mandible and left 
zygoma, including partial paresthesia, left maxilla were 
rated as 10 percent, effective from January 1964. That 10 
percent rating has been in effect since that time. 

The Veteran underwent a VA examination in January 2002. The 
medical history indicated that the Veteran was in an 
automobile accident in 1963. He broke his right jaw and left 
zygoma. He stated that since that time, he has had headaches. 
In 1981, all of his teeth were removed and a complete set of 
dentures were made. He was unable to wear a lower denture but 
was still able to maintain nutrition. The Veteran was able to 
move in right and left lateral and protrusive excursions 
without pain. Temporormandibular joint (TMJ) pops and clicked 
on opening. Edentulation caused typical alveolar bone loss. 
Denture replacements were made. Panorex x-rays were taken and 
showed no signs of incomplete or poor healing post mandibular 
fracture. 

In February 2002, the Veteran underwent VA examination. He 
had a zygomatic arch fracture, injuring the facial nerve on 
the left side. He had paresthesias of the left side of the 
face. His paresthesias were from the nose to the sideburn 
line and from the eyebrow down to the lip. He had decreased 
pinprick sensation to the right side and this was expected 
from a left facial nerve paralysis. He denied pain; just 
numbness as compared to the other side. The pertinent 
diagnosis was facial nerve injury causing paresthesias of the 
left side of the face. 

The Veteran gave hearing testimony before the undersigned VLJ 
at a Travel Board hearing in July 2006. He testified that his 
mandible condition was worse than it was when it originally 
was rated. He indicated that his condition affected his 
ability to chew properly, and that his mandible hurt more, 
and required him to take more pain medication. He testified 
that he needed soft food to chew and that he had constant 
numbness of the upper and lower right mandible. He stated 
that he had pain that he would rate as 4-5/10, and that his 
numbness caused him headaches that lasted for days. He also 
testified that he had not been hospitalized or made an 
emergency visit regarding his mandible and zygoma condition 
in the past year. 

The Veteran underwent VA examination in March 2007. The 
examination revealed that the Veteran had multiple pension 
examinations involving his oral and facial injuries. The 
prior VA examination of January 1964 and January 1982 
indicated very similar findings. These findings indicated 
that there was partial parethesias-not nerve paralysis, as 
mentioned in some of the review documents. The facial 
numbness involved portions of the fifth cranial nerve, 
particularly division V2 and only the sensory portions. 
Facial numbness was contained within the facial innervation 
area of V2, i.e. from the zygomatic arch superiorly, anterior 
border of the tragus of the ear distally, inferiorly to the 
occlusal plane and vermillion border of the upper lip and 
mesially to the nose area. He mentioned in an interview about 
numbness of the right side, but no clinical examination 
validated that claim. The January 1964 and January 1982 x-
rays showed similar conclusions that there was partial 
paraesthesia of the sensory branches of the trigeminal (5th 
cranial); particularly in the TMJ with no pain or 
restrictions of opening or closing, or lateral excursions. 
The 1964 full mouth radiographs showed generalized moderate 
to advanced periodontal disease. The 1982 panoramic 
radiographs revealed advanced periodontal disease with 
multiple tooth abscesses related to the periodontal disease 
and decay. His remaining teeth were removed in 1982 due to 
periodontal disease and according to the Veteran, a complete 
set of dentures were made by VA. 

Physical examination revealed partial paraesthesia of V2 of 
the trigeminal nerve was sensory on nature. The facial 
numbness extended from the zygomatic arch superiorly, 
distally to a vertical line just anterior to the tragus of 
the ear, inferiorly to the occlusal plane and vermilion 
border of the upper lip, and mesially to the nose. There was 
also partial paresthesia of the nerve which had sensory 
innervation of the lower lip. He had varying degrees of 
sensory feeling on the left half of the lower lip and this 
numbness decreased inferiorly on the chin area. Intraorally, 
there was partial numbness of the left long buccal nerve 
which extended from the crest of the left alveolar ridge, 
distally from the retromolar pad, anteriorly to the area of 
the left cupid and inferiorly to the buccal vestibule. There 
was a small area of numbness on the maxillary alveolar ridge 
which extended from the left maxillary tuberosity to the 
first molar area. All numbness only involved the sensor 
branches of the trigeminal nerve. There was no motor function 
loss. Jaw movements were in the normal range with no 
restrictions in opening or closing his mouth. Lateral 
excursions were accomplished without restriction and there 
were no complaints of pain or discomfort. His masticatory 
function was not impaired. He did exhibit slight crepitus of 
both TMJs; however there was no impairment on functional jaw 
movements. The conclusion was there was no impairment of 
function. Panoramic radiographs showed no bony pathology. 
There were no residuals from fixation of jaw fractures. All 
fractures were healed and no radiographic evidence of past 
fractures was evident. All of his teeth were removed in 1982 
due to advanced periodontal disease due to local etiology 
factors of plaque, calculus, and poor hygiene. Tooth loss and 
alveolar bone loss were consistent with the diagnosis of 
chronic periodontal disease and had no direct relation to his 
jaw fractures which had completely healed. He could open to 
an inter-incisal distance from 20 mm at rest to a wide 
opening of 52 mm. Lateral excursions were measured from 
midline of maxillary ridge and were movements from 0-13on 
left excursion and 0 to 14 mm on right excursion. A 
protrusive movement of 0 to 9 mm was recorded. These 
movements were within a normal range of motion. There was no 
restriction or limitation on range of motion for opening or 
closing on any mandibular jaw movements. There were no hard 
palate defects or discernable bone loss. The diagnoses were 
bone loss that existed due to the chronic periodontal disease 
that the Veteran had prior to and after his accident in 1963 
and due to long term denture wear. The local etiology factors 
that contributed to chronic periodontal disease were poor 
oral hygiene, plaque, and calculus. His numbness was partial 
paresthesias with no impairment to function. 

At a February 2008 VA examination, there was a history of 
trauma to the mouth from a 1963 motor vehicle accident 
leading to paraesthesia of the left zygoma and supraorbital 
area, fracture of the right mandible. It was noted that the 
motor vehicle accident led to the Veteran's teeth getting 
loose. There was no history of neoplasm but there was 
difficulty with chewing all food. There was no swelling, 
difficulty opening the mouth, talking, or drainage. There was 
a history of pain in the left periorbital area of moderate 
degree. This pain was described as constant or nearly so. 
There was more than 50 percent bone loss of the maxilla which 
was replaced by prosthesis. There was no malunion or nonunion 
of the maxilla. There was no nonunion or malunion of the 
mandible. Intercisal range of motion was 0 to 40 mm. Range of 
right lateral excursion was 0 to 10 mm, range of left lateral 
excursion was 0 to 5 mm. There was no speech difficulty 
noted. The examiner was unable to determine which cranial 
nerve was involved and indicated that the Veteran would need 
to be examined by a neurologist. The examiner did determine 
that the Veteran had constant discomfort on the left 
periorbital area from paraesthesia. A March 2008 addendum to 
the February 2008 VA examination indicated that the Veteran 
had no dental abnormality other than partial paralysis of the 
5th cranial nerve resulting in paraesthesia of the left 
maxilla. His range of motion of the jaw was described as 
within normal limits. His TMJ on opening and closing was done 
without apparent restriction. There was no osseous 
abnormalities noted and facial symmetry was within normal 
limits. The clinical evaluation indicated that there was 
generalized moderate to severe alveolar bone loss with 
significant tooth mobility patterns. There findings were 
consistent with chronic periodontal disease and were not 
related to the Veteran's jaw fracture. Radiographic 
evaluation at that time revealed no residuals of earlier 
mandibular fracture. It was noted in an April 2008 addendum 
that the claims folder was reviewed in connection with the 
examination. 

The Veteran underwent a VA examination in February 2009. The 
Veteran provided the history of dental injury, that he 
subsequently lost his teeth in 1982, and that his main 
problem now was that he was unable to wear a lower denture. 
Since that time, his course has been stable and he received 
no treatment at the time of the examination. There was always 
difficulty in chewing some foods. There was no swelling, 
pain, difficulty in opening the mouth, talking, or drainage. 
There was more than 50 percent loss of bone of the maxilla 
that was replaceable by prosthesis. There was no malunion or 
nonunion of the maxilla. There was loss of bone of both sides 
of the mandible. The loss was replaceable by prosthesis. 
There was loss of half of the mandible not involving the 
temporomandibular articulation. There was no nonunion or 
malunion of the mandible. There was no loss of motion of the 
temporomandibular articulation. There was no loss of bone of 
the hard palate or evidence of osteordionecrosis. There was 
no tooth loss due to loss of substance of body of maxilla or 
mandible other than loss due to periodontal disease. There 
was no speech difficulty. Panorex radiograph was performed 
and showed complete healing of all fractures. Range of motion 
of the mandible was not limited. Interincisal opening 
measured 0 to 50 mm. Left lateral excursive movement was 0 to 
7 mm. Right lateral excursive movement was 0 to 8 mm. 
Protrusive movement was 0 to 7 mm. When tested for 
paraesthesia/numbness, the Veteran was found to have tactile 
sensation in all areas of the mouth and perioral areas. There 
was no paralysis present in the oral or perioral areas. There 
was no pain present. The edentulism had no effect on the 
veteran's employment. The examiner indicated that the 
Veteran's complaint was that he was unable to chew foods 
properly. The examiner also indicated that the loss of the 
Veteran's teeth was a separate issue from the trauma from his 
inservice accident in 1963. The etiologic agent responsible 
for bone loss was periodontal disease, or more specifically, 
bacterial plaque and smoking. 

Under Diagnostic Code 8205, a 10 percent disability rating is 
warranted for paralysis of the left fifth cranial nerve when 
the paralysis is incomplete and moderate. A 30 percent 
disability rating is warranted when the paralysis is 
incomplete and severe. A maximum disability rating of 50 
percent is warranted when there is complete paralysis of the 
involved nerve.

The Board notes that the operative diagnostic code and 
regulations in this case do not contain definitions for the 
terms "severe" or "moderate." However, the Note contained 
under Diagnostic Code 8205 states that assignment of the 
proper disability rating is "[d]ependent upon [the] relative 
degree of sensory manifestation or motor loss." 38 C.F.R. § 
4.124a, Diagnostic Code 8205, Note.

In this case, the medical evidence of record does not show 
that the Veteran had any more than partial paralysis/numbness 
throughout the appellate period. Moreover, the medical 
evidence showed no swelling, drooling, or speech impairment. 
He had normal range with no restrictions in opening or 
closing his mouth. There was no impairment in jaw function. 
He complained of pain of 4-5/10 during his July 2006 Travel 
Board hearing; however, the medical evidence of record showed 
on nearly all occasions that he had no pain. Finally, his 
complaints of being unable to chew food properly were 
medically determined to be the result of periodontal disease, 
specifically bacterial plaque and smoking, none of which is 
related to his service-connected disability. As such, 
incomplete, severe paralysis, necessary for a 30 percent 
rating, has not been shown. 

Finally, there is no evidence of record showing the Veteran's 
residuals of fractures of the left and right rami of the 
mandible and left zygoma, including partial paresthesia, left 
maxilla, has markedly interfered with the Veteran's 
employment status beyond that interference contemplated by 
the assigned schedular disability rating. There is also no 
indication that the Veteran's residuals of fractures of the 
left and right rami of the mandible and left zygoma, 
including partial paresthesia, left maxilla, has necessitated 
frequent periods of hospitalization during the pendency of 
this appeal. The Veteran's symptoms for his residuals of 
fractures of the left and right rami of the mandible and left 
zygoma, including partial paresthesia, left maxilla, have 
been shown as contemplated on a schedular basis. As such, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases. See Bagwell v . Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v . Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v . Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board finds that a preponderance of 
the evidence is not in favor of an increased rating for 
residuals of fractures of the left and right rami of the 
mandible and left zygoma, including partial paresthesia, left 
maxilla, and the claim is denied. The preponderance of the 
evidence is unfavorable to the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

An increased rating for residuals of fractures of the left 
and right rami of the mandible and left zygoma, including 
partial paresthesia, left maxilla, is denied.


REMAND

The Veteran claims that he warrants TDIU based upon his 
service-connected disabilities. The Veteran's service 
connected disabilities were to be reviewed to determine their 
impact on his ability to work. A VA examiner was to address 
the extent of functional an industrial impairment due to the 
Veteran's service-connected disabilities. This was to 
determine his ability to obtain or retain substantially 
gainful employment. The Veteran was to undergo a VA medical 
examination to determine the effects of all of his current 
service-connected disabilities on employment. In doing so, 
his education, experience, and occupational background were 
to be considered to determine if those service-connected 
disabilities alone made him unable to secure or maintain 
substantially gainful employment. 

The Veteran is service-connected for fracture of the femur 
with shortening of the right lower extremity (DC 5255); 
fracture of the right ankle with degenerative changes (DC 
5271); residuals of fractures of the left and right rami of 
the mandible and left zygoma, including partial paresthesia, 
left maxilla (DC 8205); residuals of fracture, left ulna (DC 
5211); genu recurvatum, right knee (DC 5263); left elbow, 
arthritis, associated with residuals of fracture, left ulna 
(DC 5010) and arthritis of the right knee (DC 5010). The 
Veteran's total rating for all of his service-connected 
disabilities is 70 percent. 

During the Veteran's February 2009 VA examination, the 
examiner indicated that the Veteran's right leg was shorter 
than the left, and that he had severe degenerative joint 
disease (DJD) of both knees, worse on the left knee. He did 
not address the Veteran's other service-connected 
disabilities except for his residuals of fractures of the 
left and right rami of the mandible and left zygoma, 
including partial paresthesia, left maxilla. The examiner 
stated that the Veteran's shorter right knee and DJD of both 
knees interfere with the Veteran's work and his residuals of 
fractures of the left and right rami of the mandible and left 
zygoma, did not affect his ability to work. However, he did 
not address the Veteran's other service-connected 
disabilities, and did he address whether these disabilities 
(service-connected) prevent the Veteran from obtaining or 
maintaining substantially gainful employment. Further, the 
examiner addressed both of the Veteran's knees, when he is 
only service-connected for his right knee. As such, the 
examination for TDIU was inadequate for rating purposes. See 
38 C.F.R. § 4.2. 

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for any and all 
of his service-connected disabilities 
that is not evidenced by the current 
record. The Veteran should be provided 
with the necessary authorizations for the 
release of any treatment records not 
currently on file. The RO/AMC should then 
obtain these records and associate them 
with the claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran a 
comprehensive orthopedic examination, 
including any necessary studies, to be 
conducted by a qualified physician. The 
following considerations will govern the 
examination:

a. The claims folder and a copy of 
this remand will be reviewed by the 
examiner in conjunction with this 
examination, and the examiner must 
acknowledge such receipt and review 
in any report generated as a result 
of this examination.

b. The examiner must express an 
opinion as to whether the Veteran's 
fracture of the right femur with 
shortening of the right lower 
extremity, fracture of the right 
ankle with degenerative changes, 
residuals of a fracture of the left 
ulna, genu recurvatum of the right 
knee, left elbow with arthritis, and 
arthritis of the right knee affects 
his ability to obtain or maintain 
substantially gainful employment or 
whether the Veteran's service-
connected disabilities cause marked 
interference with employment. The 
examiner should also provide a full 
description of the effects the 
Veteran's service-connected 
disabilities have on his ordinary 
activity or the limitation of 
activity (if any) imposed by his 
service-connected disabilities. A 
complete rationale should be 
provided for any opinion provided. 

3. Thereafter, the RO/AMC will 
readjudicate the issue of TDIU. The 
RO/AMC must ensure that all directed 
factual and medical development as noted 
above is completed. In the event that the 
examination reports do not contain 
sufficient detail, the RO/AMC must take 
any appropriate action by return of the 
report to the examiner for corrective 
action. See 38 C.F.R. § 4.2, above. If 
the benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, specifically to include 
the laws and regulations on TDIU. They 
should be given an opportunity to 
respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


